  Case 4:21-cv-02998 Document 1-2 Filed on 09/15/21 in TXSD Page 1 of 6

                                                  1170874
                                                                                                      6/15/202111:10 PM
                                                                                                      Teneshia Hudspeth
                                            Harris County • County Civil Court at Law No. 3                County crerk
                                                                                                           HarriS County

                                                                                                   Jury Fee Paid
                                      CAUSE NO.

 EMERITA FERNANDEZ                                        §       IN THE COUNTY CIVJL COURT
                                                          §
       Plaintiff                                          §
                                                          §
                                                          §
                                                          §       ATLAWNO.
 v.                                                       §
                                                          §
FIESTA MART, LLC D/B/A FIESTA MART                        §
NO. 37 AIKIA FIESTA                                       §
                                                          §
       Defendant                                          §       HAJUUSCOUNTY,TEXAS

                               PLA!NT!FPS ORIG:tNAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COMES, EMERITA FERNANDEZ, Plaintiff in the above-styled and numbered

cause (hereinafter "Plaintiff'), appearing by and through the assistance of the undersigned counsel

of record, complaining of and about FIESTA MART, LLC D/B/A FIESTA MART NO. 3 7 A/K/A

FIESTA, and for cause of action respectfully shows the Honorable Court as follows:

                                                    I.
                                  DISCOVERY CONTROL PLAN

1.1.      Plaintiff respectfully requests that the Court enter a Docket Contro I Order so that discovery

can be conducted under Level Ill.

                                                 II.
                                               PARTIES

2.1.     PlaintiffEmerita Fernandez (hereinafter "Plaintiff') is a resident of Harris County, Texas.

2.2.     Defendant Fiesta Mart, L.L.C. (hereinafter "Defendant'') is a domestic limited liability

company with its principal place of business in Harris County. Defendant conducts business under

the assumed name of Fiesta Mart No. 37 and holds itself out to the public more generally as



                                                    1
  Case 4:21-cv-02998 Document 1-2 Filed on 09/15/21 in TXSD Page 2 of 6




 "Fiesta." Plaintiff respectfully requests that the County Clerk issue a civil citation addressed to

 CT Corporation System, Defendant's registered agent, at 1999 Bryan Street, Suite 900, Dallas,

 Texas 75201. Since Plaintiff desires to effectuate service via a private process server, Plaintiff

 respectfully requests that the County Clerk mail the completed citation to her counsel of record.

                                                III.
                                   RULE .t7 INFORMATION

3.1.    Pursuant to Rule 47(c)(l) ofthe Texas Rules ofCivil Procedure, Plaintiff seeks aggregate

monetary relief of$250,000 or less, excluding interest, statutory or punitive damages and penalties,

and attorney's fees and costs. Plaintiff does nut seek non-monetary relief. This matter docs qualify

for expedited treatment under Rule 169 or Chapter 22 of the Texas Government Code.

                                                IV.
                                 PERSONAL JURiSDICTION

4.1.    As Defendant is a domestic limited liability company, it is amenable to general jurisdiction

in all Texas courts, including the County Courts of Harris County.

4.2.   Pleading in the alternative to Paragraph 4.1, Defendant committed one or more torts in

Harris County with Plaintiff's claims arising directly from those torts.

                                                 v.
                             St.i BJF:CT MATTER Jt; RISDICTION

5.1.   The Court has subject matter jurisdiction over Plaintiffs claims since the amount in

controversy exceeds the minimaljurisdictionallimits ofthe Court.

                                                VI.
                                             VENUE

6.1.   Venue is appropriate in Harris County under Section 15.002(a)(l) of the Texas Civil

Practice & Remedies Code as all or part of the events or omissions giving rise to Plaintiffs claims

occurred in Harris County.



                                                 2
  Case 4:21-cv-02998 Document 1-2 Filed on 09/15/21 in TXSD Page 3 of 6




                                                 VH.
                       FACTS~CHENGENDEREDTHEPRESENT
                                           LITIGATION

 7.1.   On or about August 21, 2020, Plaintiff was shopping at Defendant's grocery store on

 Bellaire Boulevard in Harris County. As she was walking through the store, she slipped and fell

on a large quantity of water which Defendant had allowed to accumulate on the floor in a high

traffic area of the store. Plaintiffs left foot became entangled in her shopping cart before she fell

to the ground. Plaintiff suffered severe and disabling injuries to her left shin, right knee, lower

back, and body generally due to the premises liability and/or negligent activity of Defendant.

                                                Vlll.
                                     PREMISES LIABILITY

8.1.    At all relevant times, Plaintiff was a customer at the store in question and was on the

premises at the invitation of Defendant. As a business patron, Plaintiff is classified as an in vi tee

for purposes of premises liability jurisprudence and was owed a full duty of reasonable care by

Defendant.

8.2.    At all relevant times, Defendant had control over the prerrtises in question as it owned,

operated, managed, controlled, and and/or maintained the store in question.

8.3.    The water on the floor created an unreasonably dangerous condition for Plaintiff and other

similarly situated shoppers.

8.4.    Defendant had actual or constructive knowledge of the water on the floor.

8.5.    Pleading in the alternative to Paragraph 8.4, Defendant placed the water on the floor and/or

otherwise created the dangerous condition.

8.6.    Defendant failed to exercise a reasonable degree of care in order to either reduce or

eliminate the unreasonable risk of harm created by the water.


                                                 3
  Case 4:21-cv-02998 Document 1-2 Filed on 09/15/21 in TXSD Page 4 of 6




8.6.    Defendant's failure to use reasonable care in reducing or eliminating the risk of harm

caused by the water caused Plaintiff to suffer physical injuries and monetary damages.

8. 7.   Plaintiff bas incurred the monetary damages specified in Paragraph X of this Original

Petition as the proximate result of Defendant's failure to use reasonable care in reducing or

eliminating the risk of harm caused by the water.

                                                  IX.
                                    ~gGUGENT            ACTIVITY

9.1.    Pleading in the alternative to Paragraph VITI ofthis Original Petition, Plaintiffwas injured

as a result of Defendant's negligent activity which was ongoing at the time Plaintiff was injured.

9.2.    Defendant and its employees owed a duty to Plaintiff to exercise reasonable care so as to

promote a safe shopping environment for Plaintiff.

9.3.    Defendant and its employees breached the duty of reasonable care owed to Plaintiffby:

           (a)     Failing to detect the presence ofthe water on the floor of the store and taking
                   appropriate action to warn Plaintiff and/or otherwise reduce or eliminate the
                   risk posed by the unreasonably dangerous condition;

           (b)     Failing to inspect the aisles in the store on a regular basis;

           (c)     Failing to clean the aisles in the store on a regular basis;

           (d)    Failing to perform standard and routine maintenance which would have
                  uncovered the water before Plaintiff fell;

           (e)    Failing to ensure that Plaintiff was provided with a safe shopping environment
                  free of slip and fall hazards and other potential hazards;

           (f)    Having employees who walked through the aisle prior to the accident who
                  either deliberately ignored the presenc>! of the water and/or did not employ a
                  reasonable degree of care in checking the floor for potential slip and fall
                  hazards;

           (g)    Generally discharging its responsibilities as the owner, operator, manager,
                  controller, and maintainer of the store in a random, haphazard, and careless
                  manner; and/or



                                                  4
  Case 4:21-cv-02998 Document 1-2 Filed on 09/15/21 in TXSD Page 5 of 6




            (h)     Committing other negligent acts or omissions to be established at the time of
                    trial.

9.4.    Plaintiff suffered physical injuries and monetary damages which were proximately caused

by the negligent activity of Defendant.

9.5.    Plaintiff has incurred the monetary damages specified in Paragraph X of this Original

Petition as the proximate result of Defendant's negligent activity.

                                                  X.
                                              DAMAGES

10.1.   Plaintiff restates and incorporates herein Paragraphs I through IX ofthis Original Petition.

10.2.   Plaintiff has suffered severe physical and mental injuries as a result of Defendant's

premises liability and/or negligent activity, including serious and debilitating injuries to her left

shin, right knee, lower back, and body generally.

10.3.   Plaintiff seeks recovery ofthe following monetary damages:

           (a)     Past medical expenses;

           (b)     Reasonably anticipated future medical expenses;

           (c)     Past pain and suffering;

           (d)     Future pain and suffering;

           (e)     Past physical disfigurement;

           (f)     Future physical disfigurement

           (g)     Past mental anguish;

           (h)     Future mental anguish;

           (i)     Past lost wages;

           G)      Diminished future earning capacity;

           (k)     Loss of enjoyment of life;



                                                  5
  Case 4:21-cv-02998 Document 1-2 Filed on 09/15/21 in TXSD Page 6 of 6




                                                XIV.
                                         JURY DEM-AND

 14. 1. Plaintiff hereby demands a trial by jury as to all claims asserted against Defendant. AU

applicable fees are being paid by Plaintiff contemporaneously with the filing of this Original

Petition.

                                               XV.
                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff Emerita Fernandez respectfui!y

prays that Defendant Fiesta Mart, LLC d/b/a Fiesta Mart No. 37 alk/a Fiesta be cited to appear and

answer herein and that upon final hearing of the cause, judgment be entered in her favor for

damages in an amount within the jurisdictional limits of the Court. Plaintiff Emerita Fernandez

prays for such additional relief, at either law or equity, to which she may prove herself to be justly

entitled.

                                                       Respectfully Submitted,

                                                       THE BAIRD LAW FIRM


                                                       Is/ Kenneth_R. Baird. Esq.__ -~ __
                                                       Kenneth R. Baird
                                                       Texas Bar No. 24036172
                                                       2323 South Voss Road, Suite 325
                                                       Houston, Texas 77057
                                                       (713) 783-1113
                                                       (281) 677-4227 (facsimile)
                                                       kbaird@bairdlawfirm.net
                                                       COUNSEL FOR PLAINTIFF EMERITA
                                                       FERNANDEZ




                                                 7
